                                          Case 5:19-cv-02132-LHK Document 85 Filed 06/19/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6                               UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9    XUEFENG HUANG,
                                                                                       Case No. 19-cv-02132 LHK
                                  10                  Plaintiff,
                                                                                       ORDER VACATING SETTLEMENT
                                  11           v.                                      CONFERENCE; ORDER TO SHOW
                                                                                       CAUSE WHY DEFENDANT AND
                                  12    BAOLIN GE,
Northern District of California




                                                                                       HIS COUNSEL SHOULD NOT BE
 United States District Court




                                                                                       SANCTIONED
                                  13                  Defendant.
                                  14
                                  15
                                  16          A settlement conference is scheduled before me on June 23, 2020. (ECF 68, setting
                                  17   conference). Defendant’s settlement brief was due June 16. As of this writing on the
                                  18   evening of June 19, defendant has not submitted a settlement brief. A reminder email to
                                  19   defendant’s counsel John Kitta earlier today from my courtroom deputy was not answered.
                                  20   This non-responsiveness is consistent with litigation activities documented in prior orders
                                  21   in this case by the trial judge (dismissing counterclaims at ECF 79) and me
                                  22   (recommending default judgment at ECF 82). The non-responsiveness also contradicts
                                  23   attorney Kitta’s June 12 brief representing that his office “is prepared to move forward
                                  24   with the representation of Mr. Ge.” ECF 83 at 2:24.
                                  25          This order VACATES the June 23 settlement conference. It is unfair to plaintiff,
                                  26   her volunteer limited purpose counsel, the interpreters, and the Court, to prepare for and
                                  27   appear at a court hearing when there is no indication that defendant and his counsel will
                                  28   participate. Instead, attorney John Kitta must show cause why he should not be sanctioned
                                          Case 5:19-cv-02132-LHK Document 85 Filed 06/19/20 Page 2 of 2




                                   1   $500 for his failure to respond to court orders and failure to communicate with opposing
                                   2   counsel and the Court. Attorney Kitta must respond in a filed writing by June 26 and
                                   3   appear by telephone July 1, 2020, at 10:00 a.m., by calling 888.684.8852, passcode
                                   4   1557087.
                                   5         IT IS SO ORDERED.
                                   6
                                   7   Dated: June 19, 2020                     _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                   8                                                  United States Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  2
